UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT


                                      No. 98-50497
                                    Summary Calendar

RAY LOPEZ REYES,
                                                                      Petitioner-Appellee,
                                          versus
D.D. SANDERS, Warden, Texas Department
of Criminal Justice, Institutional Division, ET AL.,

                                                                             Respondents,
GARY L. JOHNSON, DIRECTOR, TEXAS
DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION,

                                                                   Respondent-Appellant.


                       Appeal from the United States District Court
                           for the Western District of Texas
                                  (MO-97-CA-079-F)


                                   November 17, 1999
Before POLITZ, WIENER, and DENNIS, Circuit Judges.

PER CURIAM:*

       In this interlocutory appeal, respondents contend that the district court erred in

concluding that the second state post-conviction application filed by Ray Lopez Reyes,
which was dismissed under Tex. Code Crim. Proc. Ann. art. 11.07 § 4, was “properly

filed” as that term is used in 28 U.S.C. § 2244(d)(2). The trial court ruled that the

   *
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
challenged filing tolled the limitations under section 2244(d)(1). We affirm.
         We recently ruled that a state post-conviction application, although dismissed as

successive or an abuse of the writ under art. 11.07 § 4, which was filed in compliance

with the state’s procedural requirements, is “properly filed” under section 2244(d)(2).1
         Accordingly, the trial court did not err and the order appealed is AFFIRMED.




   1
       Villegas v. Johnson, 184 F.3d 467 (5th Cir. 1999).
                                              2